Title: From Thomas Jefferson to William Carmichael and William Short, 16 July 1793
From: Jefferson, Thomas
To: Carmichael, William,Short, William



Gentlemen
Philadelphia July 16. 1793.

Mr. Blake’s departure being, by the unreadiness of the vessel, put off till this day gives me an opportunity of inclosing you the last letters which have passed between the Chargés des affaires of Spain and myself, and which probably close this subject of correspondence here. I have the honor to be with great respect & esteem Gentlemen Your most obedt. & most humble servt

Th: Jefferson

